internal_revenue_service p o box cincinnati oh department of the treasury release number release date date date contact person - id number contact telephone number employer_identification_number legend x number of scholarships y grade point average b dollars amount of scholarship grant dear uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students description of your request your letter indicates you will provide educational scholarships to undergraduate students also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable you will provide no more than x scholarships per academic year in the amount of b dollars to students pursuing an undergraduate degree or participating ina trade certificate program the number of scholarships awarded each year will be voted on and approved by the board_of directors applicants will be selected through an open competition and on an objective and non-discriminatory basis the scholarship program will be advertised and publicized by your board_of directors the advertisements will include information on the program and any limitations or requirements information on the application process names of the award recipients and you as the granting organization of the scholarship letter catalog number 58263t your board will maintain adequate_records and case histories of each supplicant including names addresses applications and any relationship the applicant has to members officers trustees or donors of funds you receive the scholarship application consists of the following e e e e name address phone number and email address cumulative grade point average along with transcript name and address of high school attended list of any academic honors awards and membership activities while in high school list of hobbies outside interests extracurricular activities and school related volunteer activities list of non-school sponsored volunteer activities in the community list of college planning to attend list of family gross annual income name address phone number of parents or legal guardian and three references the selection committee consists of the board_of directors no relatives of members of the selection committee officers or substantial contributors are eligible to apply for the scholarship the criteria used by the selection committee in determining eligibility and choosing a recipient consists of e e e applicant must be us citizen and have a high school diploma or ged applicant must have and maintain a grade point average of y based on a scale applicant must be pursuing an undergradeuate degree or a trade certificate program at an accredited college or university in the united_states applicant must provide transcripts test scores and their most recent resume applicant must demonstrate financial need applicant may provide letters of recommendation applicant cannot be a disqualified_individual and applicant must complete a scholarship application award recipients will be expected to deliver a progress report to your board to ensure that the funds were used for their intended purpose and that the grantees are still in good standing you represent that your board will take all reasonable and appropriate steps to recover any misused funds while ensuring that other funds held by the recipient are used for their intended purpose the board_of directors will withhold all further payments to the recipient until it obtains assurance from the recipient that no misuse of funds will occur in the future and that the recipient will take precautions to prevent future diversions letter catalog number 58263t basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 internal_revenue_service exempt_organizations determinations p o box cincinnati oh we've sent a copy of this letter to your representative as indicated in your power_of_attorney you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records letter catalog number 58263t if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
